ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-274, concluding that JOSEPH S. CHIZIK of MOUNT LAUREL, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(b)(failure to adequately communicate with the client), RPC 1.16(d)(failure to return file upon termination of representation), RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to continue his treatment regimen with a mental health professional and practice law under supervision until the Office of Attorney Ethics is satisfied that supervision is no longer required;
And good cause appearing;
It is ORDERED that JOSEPH S. CHIZIK is hereby reprimanded; and it is further
ORDERED that respondent shall continue with his proscribed treatment regimen by a mental health professional approved by the Office of Attorney Ethics until medically discharged; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the Director of the Office of Attorney Ethics is satisfied that supervision is no longer required and until the further Order of the Court; and it is further
*82ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.